                                                                                 FILED
                                                                      CLERK, U.S. DISTRICT COURT
 1
                                                                            AU6 1 3 2019
 2

 3                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                    gy                     DEPUTY

 4

 5

6                           UNITED STATES DISTRICT COURT
 7                        CENTRAL DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,
 9

10                                Plaintiff,        CASE NO.
11                         v.                                    CR 19-00336-ODW-2
12                                                   ORDER OF DETENTION
     JESUS VALDOVINOS
13

14                                Defendant. }
15

16                                                   I.
17       A.(~        On motion of the Government in a case allegedly involving:
18            1.()      a crime of violence.
l9            2.()      an offense with maximum sentence of life imprisonment or death.
20            3.(~      a narcotics or controlled substance offense with maximum sentence
21                      often or more years .
22           4.()       any felony -where the defendant has been convicted of two or more
23                      prior offenses described above.
24            5. O      any felony that is not otherwise a crime of violence that involves a
25                      minor victim, or possession or use of a firearm or destructive device
26                     or any other dangerous weapon, or a failure to register under 18
27                     U.S.0 § 2250.
28       B.()        On motion by the Government /( )on Court's own motion, in a case

                             ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     CR-94(06/07)                                                                                    Page I of 4 ~
 l                          allegedly involving:
 2              (~          On the further allegation by the Government of:
 3                1.(~         a serious risk that the defendant will flee.
 4                2. O         a serious risk that the defendant will:
 5                       a. Oobstruct or attempt to obstruct justice.
 6                       b.()threaten, injure, or intimidate a prospective witness or juror or
 7                             attempt to do so.
 8           C. The Government(~ is/()is not entitled to a rebuttable presumption that no
 9                condition or combination ofconditions will reasonably assure the defendant's
l0                appearance as required and the safety of any person or the community.


l2                                                          II.
13            A.(~          The Court finds that no condition or combination of conditions will
14                          reasonably assure:
15 i               1. (~       the appearance of the defendant as required.
16                   (✓~       and/or
17                2. (~        the safety of any person or the community.
18            B.(~          The Court finds that the defendant has not rebutted by sufficient
l9                          evidence to the contrary the presumption provided by statute.
20
21 '~                                                       III.
22            The Court has considered:
23            A. the nature and circumstances of the offenses)charged, including whether the
24                offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
25                victim or a controlled substance, firearm, explosive, or destructive device;
26            B. the weight of evidence against the defendant;
27            C. the history and characteristics of the defendant; and
28            D. the nature and seriousness of the danger to any person or to the community.

                                     ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

        ~ CR-94(06/07)                                                                      Page 2 of ~
 1                                                    IV.
2        The Court also has considered all the evidence adduced at the hearing and the
3        arguments        and/or   statements of counsel, and the                      Pretrial   Services
4        Report/recommendation.
5

6                                                      V.
7        The Court bases the foregoing findings) on the following:
8        A.(~          As to flight risk:
9        Details of instant offense and criminal record, among others factors

10

11

12

13

14

15

16       B.(~          As to danger:
17        Details on instant offense and criminal record, among others factors

l8

19

20

2l

22

23

24                                                     VI.

25       A.()          The Court finds that a serious risk exists that the defendant will:
26                  1. Oobstruct or attempt to obstruct justice.
27                  2.()attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

     CR-94(06/07)                                                                                   Page 3 of 4
 l       B. The Court bases the foregoing findings) on the following:
2

3

4

5

6

7

8

9                                                  VII.
l0

11       A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
12       B. IT IS FURTHER ORDERED that the defendant be committed to the custody
13           of the Attorney General for confinement in a corrections facility separate, to
14           the.extent practicable, from persons awaiting or serving sentences or being
15            held in custody pending appeal.
16       C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
17           opportunity for private consultation with counsel.
18       D. IT IS FURTHER ORDERED that, on order of a Court ofthe United States
19           or on request of any attorney for the Government,the person in charge ofthe
20           corrections facility in which the defendant is confined deliver the defendant
21            to a United States marshal for the purpose of an appearance in connection
22            with a court proceeding.
23

24

25

26   DATED:                         L
27

28

                             ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

     CR-94(06/07)                                                                    Page 4 of4
